Third District Court of Appeal
                               State of Florida

                           Opinion filed March 9, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-2671
                        Lower Tribunal No. 11-20586 F
                             ________________


                            Leonel LaFerte-Diaz,
                                    Petitioner,

                                        vs.

                        Department of Corrections,
                                   Respondent.



     A Case of Original Jurisdiction - Mandamus.

     Leonel LaFerte-Diaz, in proper person.

     Barbara Debelius, Assistant General Counsel (Tallahassee), for respondent.


Before SHEPHERD, LAGOA, and EMAS, JJ.

     LAGOA, J.

     Leonel LaFerte-Diaz (“Diaz”) seeks a writ of mandamus from this Court

compelling the Department of Corrections (the “Department”) to award him gain
time on the 1,049 days he spent in custody prior to judgment and sentence. Diaz

asserts that awarding such gain time would result in his immediate release from

custody.1 The Department moves this Court to dismiss Diaz’s petition for failure

to first utilize the inmate grievance system to seek redress before seeking to have

this Court intervene. As an inmate in the custody of the Department, Diaz must

fully exhaust his administrative remedies concerning matters remediable by the

Department before he is entitled to pursue his judicial remedies in court. Bush v.

State, 945 So. 2d 1207, 1210 (Fla. 2006); Wilson v. State, 9 So. 3d 630 (Fla. 3d

DCA 2009) (table). Because Diaz has not exhausted his administrative remedies,

we dismiss his petition without prejudice.

      The law is well established that a petitioner typically must exhaust his

administrative remedies prior to filing a petition for writ of mandamus. Bush, 945
So. 2d at 1210; Reeves v. State, 987 So. 2d 779, 780 (Fla. 3d DCA 2008);

Patterson v. State, 784 So. 2d 451, 452 (Fla. 3d DCA 2000) (mem). If after

exhausting his administrative remedies, Diaz is not afforded the relief sought, he

may file a petition seeking a writ of mandamus to compel the Department to credit

him with the full amount of jail time awarded by the trial court. Any such petition

must be filed with the circuit court in Leon County, where the Department is

located. Wilson, 9 So. 3d. 630. Accordingly, this dismissal is without prejudice to

1 We express no opinion on the merits of Diaz’s claim that he is entitled to gain
time for the 1,049 days spent in the county jail awaiting trial.

                                         2
Diaz re-raising this issue once he has exhausted his administrative remedies, if

relief is not provided by the Department.

      Dismissed without prejudice.




                                            3